Case 8:18-cv-01005-JSM-AAS Document 18 Filed 10/24/18 Page 1 of 1 PageID 172



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

PATRICIA KENNEDY, Individually,
           Plaintiff,

v.                                                     Case No. 8:18-CV-01005-JSM-AAS

SIESTA INN & SUITES, INC., a
Florida Corporation, dba Hibiscus Suites Inn
              Defendant.
                                   NOTICE OF APPEAL

       NOTICE IS HEREBY GIVEN that Patricia Kennedy, the Plaintiff, hereby appeals

to the United States Court of Appeals for the Eleventh Circuit from the District Order Of

Dismissal, [D.E. 17] entered in this action on October 22, 2018.

                                               Respectfully submitted

                                               By: /s/ Thomas B. Bacon
                                               Thomas B. Bacon
                                               Fla. Bar No: 139262
                                               Thomas B. Bacon, P.A.
                                               644 N. Mc Donald St.
                                               Mount Dora, FL 32757
                                               Email: tbb@thomasbaconlaw.com
                                               Phone: (954) 478-7811


.              I HEREBY CERTIFY that, on October 14, 2018, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will automatically send

e-mail notification of such filing to the attorneys of record.

                                               By: /s/ Thomas B. Bacon
